Plaintiff in Error, P. W. Waterbury, a sixty-two year old man, was convicted of the offense of having feloniously ravished and carnally known one Winona Cox, a female child, of the age of nine years. Section 7153 C. G. L. 5051 R. G. S. The jury recommended mercy so the court sentenced him to life imprisonment. The sole contention on this writ of error is that the evidence adduced is legally insufficient to sustain the charge made.
There is in the record the direct testimony of the victimized child to the effect that the defendant committed the offense on her. In addition to this the record further shows that the defendant communicated to his victim a venereal disease from which she was found to be suffering at the time of the discovery that she had been wronged. There is further testimony to the effect that the defendant admitted to police officers, and before the Justice of the Peace, that he had done the acts the little girl testified to with respect to *Page 116 
the violation of her person. The evidence is ample to sustain the verdict, and no harmful errors of procedure having been shown, the conviction must be affirmed.
Affirmed.
WHITFIELD, TERRELL and BUFORD, J. J., concur.